DETAILED ACTION
	This office action is in response to the filing of the RCE on 12/20/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
 
Terminal Disclaimer
	The Terminal Disclaimer documents (two) filed on 12/20/21 have been approved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 - 9, 11 - 15, 17, 19, 25 - 28, 30 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. (US 2009/0117716) in view of Herbots et al. (US 2015/0243629).
	Regarding claim 1, Shimomura et al. teaches a method of preparing a multilayer structure, the method comprising (Figures 7A - 8C): 
bonding a donor dielectric layer (114, 118, 116) on a front surface of a single crystal silicon donor substrate 111 (Paragraph 0071) to a front surface of a silicon handle substrate 101 (Paragraph 0063) to thereby form a bond between the donor dielectric layer on the front surface of the single crystal silicon donor substrate 111 and the front surface of the silicon handle substrate 101, which thereby forms form a bonded structure, wherein (i) the silicon handle substrate 101 comprises two major, generally parallel surfaces, one of which is the front surface of the silicon handle substrate 101 and the other of which is a back surface of the silicon handle substrate 101, a circumferential edge joining the front surface and the back surface of the silicon handle substrate 101, a central plane between the front surface and the back surface of the silicon handle substrate 101, and a bulk region between the front and back surfaces of the silicon handle substrate 101 and (ii) the single crystal silicon donor substrate 111 comprises two major, generally parallel surfaces, one of which is the front surface of the silicon donor substrate 111 and 
annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric layer on the front surface of the single crystal silicon donor substrate 111 and the front surface of the single crystal silicon handle substrate 101, wherein annealing occurs at a temperature between about 300°C and about 700°C (Paragraph 0122).

Shimomura et al. does not specifically state that the silicon handle substrate 101 is single crystal. Generally in the art, when one says “silicon substrate”, it is implied that it is a single crystal as the Czochralski method is commonly used to form silicon substrates. However, for thoroughness, a silicon substrate is single crystalline, polycrystalline, or amorphous. Given that there is a finite set of choices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal silicon substrate made from the Czochralski method for the silicon handle substrate of Shimomura et al. since single crystal silicon substrates were very common.
Shimomura et al. also teaches using pressure to strengthen the bonding form (Paragraph 0122), however, it is unclear if pressure is used in conjunction with the annealing at the claimed amount of time.  Herbots et al. teaches bonding two substrates at a pressure of 0 - 10 MPa In re Boesch, 205 USPQ 215, 1980).
 Regarding claims 3 and 5, Shimomura et al. teaches that the single crystal silicon donor substrate is a single crystal silicon wafer and claim 1 above was modified such that the silicon handle substrate was single crystal.  Single crystal silicon substrates made from a wafer sliced from a single crystal silicon ingot by the Czochralski method is extremely pervasive in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the single crystal silicon donor substrate and the single crystal silicon handle substrate by single crystal silicon wafers sliced from a single crystal silicon ingot grown by the Czochralski method since forming a single crystal silicon substrate in the claimed manner is very well known in the art.  Examiner is taking official notice that doing so is common knowledge in the art.
Regarding claim 6, claim 1 above includes that annealing occurs at a temperature of 400°C to about 600 °C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annealing temperature of 450 - 600 °C In re Wertheim, 191 USPQ 90, 1976, see also MPEP §2144.05 (I)).
Regarding claim 7, Herbots et al. teaches a pressure of 0 - 10 MPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure between 0.5 MPa and about 5 MPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  Furthermore, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 191 USPQ 90, 1976, see also MPEP §2144.05 (I)).
	Regarding claims 8 and 9, Shimomura et al. that the donor dielectric layer comprises silicon oxynitride or silicon nitride (Paragraph 0224).
	Regarding claim 11, Shimomura et al. teaches that the donor dielectric layer comprises a multilayer, each insulating layer within the multilayer comprising a material selected from the group consisting of silicon dioxide, silicon oxynitride, and silicon nitride (see Paragraphs 0228 and 0116).
	Regarding claim 12, Shimomura et al. that the donor dielectric layer comprises three layers, wherein the three layers comprise a silicon dioxide layer 116 in interfacial contact with the front surface of the single crystal silicon donor substrate, a silicon nitride layer 116 in interfacial contact with the silicon dioxide layer (see Paragraph 0228 silicon dioxide/silicon nitride stack), and a silicon dioxide layer 114 in interfacial contact with the silicon nitride layer (see Paragraph 0116).
Regarding claim 13, Shimomura et al. teaches the donor dielectric layer 114/116, however, it is not clear how thick the donor dielectric layer is.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness of at least 10 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 14, Shimomura et al. teaches mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal silicon donor substrate 111 to thereby prepare a cleaved structure 132 comprising the single crystal silicon handle substrate, the donor dielectric layer, and a single crystal silicon device layer (see Figure 7G).
	Regarding claim 15, Shimomura et al. teaches a method of preparing a multilayer structure, the method comprising (Figures 1A - 2C): 
bonding a donor dielectric layer 112 on a front surface of a single crystal silicon donor substrate 111 to a handle dielectric layer 102 on a front surface of a silicon handle substrate 101 to thereby form a bond between the donor dielectric layer 112 on the front surface of the single crystal silicon donor substrate 111 and the handle dielectric layer 102 on the front surface of the silicon handle substrate 101, which thereby forms form a bonded structure (see Figure 1H), wherein (i) the silicon handle substrate 101 comprises two major, generally parallel surfaces, one of which is the front surface of the silicon handle substrate 101 and the other of which is a back surface of the silicon handle substrate 101, a circumferential edge joining the front surface and the back surface of the silicon handle substrate 101, a central plane between the front surface and the back surface of the silicon handle substrate 101, and a bulk region between the front and back surfaces of the silicon handle substrate 101 and (ii) the single crystal silicon donor substrate 111 
annealing the bonded structure at a temperature and for a duration sufficient to strengthen the bond between the donor dielectric layer 112 of the single crystal silicon donor substrate 111 and the handle dielectric layer 102 on the front surface of the silicon handle substrate 101, wherein annealing occurs at a temperature between about 300°C and about 700°C (see also Paragraph 0122).

Shimomura et al. does not specifically state that the silicon handle substrate 101 is single crystal. Generally in the art, when one says “silicon substrate”, it is implied that it is a single crystal as the Czochralski method is commonly used to form silicon substrates. However, for thoroughness, a silicon substrate is single crystalline, polycrystalline, or amorphous. Given that there is a finite set of choices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a single crystal silicon substrate made from the Czochralski method for the silicon handle substrate of Shimomura et al. since single crystal silicon substrates were very common.
Shimomura et al. also teaches using pressure to strengthen the bonding form (Paragraph 0122), however, it is unclear if pressure is used in conjunction with the annealing at the claimed amount of time. Herbots et al. teaches bonding two substrates at a pressure of 0 - 10 MPa In re Boesch, 205 USPQ 215, 1980).
Regarding claims 17 and 19, Shimomura et al. teaches that the single crystal silicon donor substrate is a single crystal silicon wafer and claim 1 above was modified such that the silicon handle substrate was single crystal.  Single crystal silicon substrates made from a wafer sliced from a single crystal silicon ingot by the Czochralski method is extremely pervasive in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make both the single crystal silicon donor substrate and the single crystal silicon handle substrate by single crystal silicon wafers sliced from a single crystal silicon ingot grown by the Czochralski method since forming a single crystal silicon substrate in the claimed manner is very well known in the art.  Examiner is taking official notice that doing so is common knowledge in the art.
Regarding claim 25, claim 15 above includes that annealing occurs at a temperature of 400°C to about 600 °C.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annealing temperature of 450 - 600 °C In re Wertheim, 191 USPQ 90, 1976, see also MPEP §2144.05 (I)).
Regarding claim 26, Herbots et al. teaches a pressure of 0 - 10 MPa.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure between 0.5 MPa and about 5 MPa, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).  Furthermore, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wertheim, 191 USPQ 90, 1976, see also MPEP §2144.05 (I)).
	Regarding claims 27 and 28, Shimomura et al. that the donor dielectric layer 112 comprises silicon oxynitride or silicon nitride (Paragraph 0072).
Regarding claim 30, Shimomura et al. does not teach that the donor dielectric layer 112 comprises a multilayer in the embodiment of Figures 1A - 2C).  In a different embodiment, Shimomura et al. teaches that a donor dielectric 116 can include a multilayer (Figure 7D), each insulating layer within the multilayer comprising a material selected from the group consisting of silicon dioxide, silicon oxynitride, and silicon nitride (see Paragraphs 0228).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed multilayer of Figure 7D with the invention of Figure 1A - 2C since doing so may provide better barrier characteristics for the final silicon device layer.
	Regarding claim 31, Shimomura et al. does not teach that the donor dielectric layer 112 comprises three layers in the embodiment of Figure 1A - 2C.  However, Shimomura et al teaches a donor dielectric layer 116/114 with three layers (Figure 7E), wherein the three layers comprise 
Regarding claim 32, Shimomura et al. teaches the donor dielectric layer 112, however, it is not clear how thick the donor dielectric layer is.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed thickness of at least 10 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 33, Shimomura et al. teaches mechanically cleaving the bonded structure at the cleave plane 113 of the single crystal silicon donor substrate 111 to thereby prepare a cleaved structure 131 comprising the single crystal silicon handle substrate (see claim 15), the donor dielectric layer, and a single crystal silicon device layer (see Figure 1H).

Claims 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shimomura et al. in view of Herbots et al. as applied to claim 15 above, and further in view of So et al. (KR 2000-0066010, translation provided).
Regarding claims 20 - 21, Shimomura et al. does not teach that the handle dielectric layer comprises a silicate glass selected from the group consisting of phosphosilicate glass, borosilicate glass, borophosphosilicate glass, and any combination thereof, however, So et al. (see seventh paragraph of page 4 of translation) teaches that BPSG, also known as borophosphosilicate glass, can be used for the bonding of substrates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use BPSG for the handle dielectric layer of Shimomura et al. since BPSG is well known to be easily deposited. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (I960)). Please also see MPEP §2144.07.  Please note that BPSG a type of doped oxide glass.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813